August 6, 1931.
This matter came before this Court on a motion for an order of supersedeas to restrain any further proceedings which might be taken under the order of Mr. Justice Carter, dated August 4, 1931, dismissing the motion for a writ ofcertiorari until the appeal from that order could be heard on its merits.
Upon the suggestion of the Court, counsel agreed that the appeal from the order of Mr. Justice Carter should now be heard on its merits and the motion for supersedeas be abandoned. Accordingly the case was heard on its merits.
The Court is of the opinion that the order of Mr. Justice Carter, holding the action of the Governor in declaring the office of sheriff of Jasper County vacant was executive in its nature, and is not subject to review at this time in this proceeding, was correct, and for that reason the appeal is dismissed.